Citation Nr: 1606801	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  10-16 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUES

1.  Entitlement to service connection for a left leg and hip disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and a panic disorder, to include as secondary to the left leg and hip disorder.



REPRESENTATION

Appellant represented by:	Todd Hammond, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to August 1978 and from August 1981 to June 1989.  He had additional service in the United States Air Force Reserve, including active duty for training in March 2007.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

A hearing was held before the undersigned Veterans Law Judge at the RO in June 2014.  A transcript of the hearing is of record.  

In a July 2014 decision, the Board dismissed the appeal as to the issues of entitlement to higher initial evaluations for the service-connected tinnitus and hearing loss as withdrawn and remanded the above service connection claims for further development.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issues on appeal, with the exception of the Board hearing transcript, as well as VA treatment records already considered by the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.  Specifically, it appears that there may be outstanding, relevant VA treatment records based on notations in the Social Security Administration (SSA) records obtained while the case was previously on remand, as detailed in the directives below.

The record does contain treatment records from various non-VA providers.  While the case is on remand, the Veteran will be afforded another opportunity to submit or request that VA attempt to obtain any additional treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left leg and hip and psychiatric disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA treatment records dated from 2000 to the present.  It is noted that the record does contain VA treatment records beginning in January 2014.  See Set 1 SSA records, p. 7 (noting review of July 2012 VA evaluation) and p. 66 (Veteran reported visits to VA facility prior to 2014).

2.  After completing the above action, the AOJ should conduct any other development as may be indicated as a consequence of the action taken in the preceding paragraph.  Further development may include obtaining an additional VA medical opinion or providing an additional VA examination if needed.

3.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




